

116 HR 5581 RH: Access to Counsel Act of 2020
U.S. House of Representatives
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 332116th CONGRESS2d SessionH. R. 5581[Report No. 116–412, Part I]IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2020Ms. Jayapal (for herself, Mr. Nadler, Ms. Bonamici, Ms. Judy Chu of California, Ms. Clarke of New York, Mr. Deutch, Ms. Norton, Mr. Johnson of Georgia, Mr. Kilmer, Ms. Lofgren, Mr. McGovern, Mr. Quigley, Mr. Raskin, Ms. Roybal-Allard, Mr. Rush, Ms. Schakowsky, Mr. Schiff, Mr. Schneider, Mr. Smith of Washington, Mr. Swalwell of California, Mrs. Watson Coleman, and Ms. Wasserman Schultz) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedMarch 5, 2020Additional sponsors: Ms. Eshoo, Mr. Larsen of Washington, Mr. Blumenauer, Mr. García of Illinois, Ms. Barragán, Mr. Connolly, Mrs. Napolitano, Mr. Grijalva, Mr. Hastings, Ms. Pressley, Mr. Khanna, Mr. Engel, Ms. Lee of California, Mr. Levin of Michigan, Mr. Kildee, Mr. Gallego, Mr. Cicilline, Mr. Pocan, Ms. Escobar, Mr. Espaillat, Mr. Ted Lieu of California, Mr. Correa, Mr. Lewis, Ms. DeLauro, Ms. Scanlon, Ms. Garcia of Texas, Mrs. Murphy of Florida, Mr. Lowenthal, and Mr. KennedyMarch 5, 2020Reported from the Committee on the Judiciary with an amendmentStrike out all after the enacting clause and insert the part printed in italicMarch 5, 2020Committee on Homeland Security discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printedFor text of introduced bill, see copy of bill as introduced on January 10, 2020A BILLTo clarify the rights of all persons who are held or detained at a port of entry or at any detention facility overseen by U.S. Customs and Border Protection or U.S. Immigration and Customs Enforcement.1.Short titleThis Act may be cited as the Access to Counsel Act of 2020.2.Access to counsel and other assistance at ports of entry and deferred inspection(a)Access to counsel and other assistance during inspectionSection 235 of the Immigration and Nationality Act (8 U.S.C. 1225) is amended by adding at the end the following:(e)Access to counsel and other assistance during inspection(1)In generalThe Secretary of Homeland Security shall ensure that a covered individual has a meaningful opportunity to consult with counsel and an interested party during the inspection process. (2)Scope of assistanceThe Secretary of Homeland Security shall—(A)provide the covered individual a meaningful opportunity to consult with counsel and an interested party not later than one hour after the secondary inspection process commences and as necessary throughout the inspection process, including, as applicable, during deferred inspection; (B)allow counsel and an interested party to advocate on behalf of the covered individual, including by providing to the examining immigration officer information, documentation, and other evidence in support of the covered individual; and(C)to the greatest extent practicable, accommodate a request by the covered individual for counsel or an interested party to appear in-person at the secondary or deferred inspection site. (3)Special rule for lawful permanent residents(A)In generalThe Secretary of Homeland Security may not accept Form I-407 Record of Abandonment of Lawful Permanent Resident Status (or a successor form) from a lawful permanent resident subject to secondary or deferred inspection without providing such lawful permanent resident a reasonable opportunity to seek advice from counsel prior to the submission of the form. (B)ExceptionThe Secretary of Homeland Security may accept Form I-407 Record of Abandonment of Lawful Permanent Resident Status (or a successor form) from a lawful permanent resident subject to secondary or deferred inspection if such lawful permanent resident knowingly, intelligently, and voluntarily waives, in writing, the opportunity to seek advice from counsel.(4)DefinitionsIn this section:(A)CounselThe term counsel means—(i)an attorney who is a member in good standing of the bar of any State, the District of Columbia, or a territory or a possession of the United States and is not under an order suspending, enjoining, restraining, disbarring, or otherwise restricting the attorney in the practice of law; or(ii)an individual accredited by the Attorney General, acting as a representative of an organization recognized by the Executive Office for Immigration Review, to represent a covered individual in immigration matters. (B)Covered individualThe term covered individual means an individual subject to secondary or deferred inspection who is—(i)a national of the United States; (ii)an immigrant, lawfully admitted for permanent residence, who is returning from a temporary visit abroad;(iii)an alien seeking admission as an immigrant in possession of a valid unexpired immigrant visa;(iv)an alien seeking admission as a non-immigrant in possession of a valid unexpired non-immigrant visa; (v)a refugee; or(vi)an alien who has been approved for parole under section 212(d)(5)(A), including an alien who is returning to the United States in possession of a valid advance parole document. (C)Interested partyThe term interested party means—(i)a relative of the covered individual;(ii)in the case of a covered individual to whom an immigrant or non-immigrant visa has been issued, the petitioner or sponsor thereof (including an agent of such petitioner or sponsor); or(iii)a person, organization, or entity in the United States with a bona fide connection to the covered individual..(b)Effective dateThe amendment made by subsection (a) shall take effect 180 days after the date of the enactment of this Act.(c)Savings provisionNothing in this Act, or in any amendment made by this Act, may be construed to limit a right to counsel or any right to appointed counsel under—(1)section 240(b)(4)(A) (8 U.S.C. 1229a(b)(4)(A)),(2)section 292 of the Immigration and Nationality Act (8 U.S.C. 1362), or(3)any other provision of law, including any final court order securing such rights,as in effect on the day before the date of the enactment of this Act. March 5, 2020Reported from the Committee on the Judiciary with an amendmentMarch 5, 2020Committee on Homeland Security discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed